Simmons, C. J.
A petition in a proceeding to contest an election held under the general local option law, which alleges that “at least two hundred to three hundred” ballots counted for the winning side were cast by persons who voted illegally, a large number because they had made no tax returns, a large number because not twenty-one years of age, a large number because non-residents, a considerable number because they voted under assumed or fictitious names, and because all of these persons and many others voting for the same side were not legally registered voters, without naming a single man and without even indicating the number in any of the classes enumerated, is so general that no issue can be formed upon it, and is wholly insufficient in law. Collins v. Huff, 63 Ga. 207 ; Jossey v. Speer, 107 Ga. 828. There was no error in sustaining a demurrer to such a petition.

Judgment affirmed.


By five Justices.